Case: 14-13473    Date Filed: 11/30/2015   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-13473
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:11-cr-00550-VMC-TBM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

RONALD JOHN HEROMIN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (November 30, 2015)

Before ED CARNES, Chief Judge, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 14-13473    Date Filed: 11/30/2015    Page: 2 of 6


      Ronald John Heromin appeals his conviction for conspiracy to distribute and

dispense controlled substances not for a legitimate purpose and not in the usual

course of professional practice, in violation of 21 U.S.C. §§ 841(a)(1) and 846.

Heromin challenges his conviction on the ground that the district court erroneously

admitted three pieces of prejudicial testimony. He also contends that the district

court erred when it denied his motion for a new trial based on juror misconduct.

      From 2009 to 2011 Heromin worked at a number of pain-management

clinics in Florida. During that time, Heromin used his privileges as a licensed

physician to write prescriptions for painkillers and other controlled substances to

nearly anyone willing to pay for them. The clinics accepted only cash payments

and Heromin received a cut of their daily profits, at some points earning up to

$12,000 to $15,000 per day. In October 2011 a grand jury indicted Heromin on

one count of conspiring to distribute and dispense controlled substances not for a

legitimate medical purpose and not in the usual course of professional conduct.

After a nearly three week trial in March and April 2014, a jury found him guilty.

This is his appeal.

      Heromin does not challenge the sufficiency of the evidence against him.

Instead, he contends that the district court erroneously admitted certain prejudicial

testimony. The first statement he challenges was from one of the patients to whom

he prescribed controlled substances. The patient testified that during a joint


                                          2
               Case: 14-13473     Date Filed: 11/30/2015    Page: 3 of 6


appointment with his girlfriend, Heromin asked the patient’s girlfriend, “[H]ave

you ever been F’ed real good, and I don’t mean by [your boyfriend].” He also

challenges testimony given by an owner of one of the pain management clinics

where Heromin worked. The owner testified that when his wife, who worked at

the clinic, confronted Heromin about his practices, Heromin “called her a bitch and

sa[id] that he really wanted to . . . put her head through the wall.” The final line of

questioning he challenges occurred during his own cross-examination. The

government questioned him about another physician who referred him to the

clinics in Florida and asked whether that physician’s license had been suspended

because she had improperly pre-signed prescriptions. Heromin testified that it had.

The district court admitted each piece of testimony over defense counsel’s

objections.

      We review evidentiary rulings for abuse of discretion. United States v.

Willner, 795 F.3d 1297, 1316 (11th Cir. 2015). “[E]ven if an evidentiary ruling is

erroneous, it will not result in a reversal of the conviction if the error was

harmless.” United States v. Langford, 647 F.3d 1309, 1323 (11th Cir. 2011)

(quotation marks omitted). An error is harmless when “sufficient evidence




                                           3
                 Case: 14-13473       Date Filed: 11/30/2015        Page: 4 of 6


uninfected by any error supports the verdict, and the error did not have a

substantial influence on the outcome of the case.” 1 Id. (quotation marks omitted).

       Heromin’s argument fails because even if the district court did err by

admitting the challenged testimony, those errors were harmless.2 The government

presented a lot of evidence against Heromin. Patients, expert witnesses, clinic

owners, and employees, some of whom were coconspirators, testified that Heromin

instructed clinic staff to coach patients, knowingly prescribed painkillers to

unqualified patients in exchange for cash payments, and implemented policies to

avoid detection by law enforcement. That evidence independently established that

Heromin conspired to distribute and dispense controlled substances for illegitimate

purposes. Against that backdrop, the challenged testimony could not have

substantially influenced the outcome of the trial.

       Heromin also contends that the district court erroneously denied his motion

for a new trial based on juror misconduct. At the conclusion of the trial, the

alternate juror informed the court, after he was dismissed and outside the presence

of the remaining jurors, that some jurors had discussed the “personalities” of those


       1
         The government argues that, with respect to some of the district court’s evidentiary
rulings, we should review only for plain error because Heromin did not object to the admission
of the evidence on the specific grounds he now argues on appeal. Because we find that
Heromin’s arguments fail even under the more defendant-friendly harmless error standard, we
need not decide whether the plain error standard applies.
       2
         Tellingly, Heromin spends the majority of his briefs arguing that the district court’s
evidentiary rulings were erroneous, but he fails to argue that those errors were not harmless.
                                                 4
              Case: 14-13473      Date Filed: 11/30/2015   Page: 5 of 6


participating in the trial. When the jury returned a guilty verdict, the court

individually questioned each of the jurors to determine whether they had

improperly discussed the case before deliberations. While many jurors denied that

any pre-deliberation conversations about the case had taken place, other jurors

described three potentially problematic comments. According to some jurors, one

juror made a humorous comment about a witness, another juror made a comment

about the appearance of a non-witness participant, and yet another juror made a

comment about a similar trial ongoing in Miami. Each juror denied that the

comments impacted their deliberations.

      “We review the denial of a motion for a new trial for abuse of discretion.”

United States v. Perez-Oliveros, 479 F.3d 779, 782 (11th Cir. 2007). The district

court “is vested with broad discretion in responding to an allegation of jury

misconduct, and that discretion is at its broadest when the allegation involves

internal misconduct such as premature deliberations, instead of external

misconduct such as exposure to media publicity.” United States v. Dominguez,

226 F.3d 1235, 1246 (11th Cir. 2000). Pre-deliberation discussions “are not

inappropriate, so long as such discussions do not lead [the jurors] to form an

opinion of the defendant[’s] guilt or innocence of the offenses charged.” United

States v. Watchmaker, 761 F.2d 1459, 1466 (11th Cir. 1985).




                                           5
               Case: 14-13473     Date Filed: 11/30/2015   Page: 6 of 6


      The district court did not abuse its discretion when it denied Heromin’s

motion for a new trial. See Dominguez, 226 F.3d at 1247–48. There was no

evidence that the jurors’ comments led them to form an opinion about Heromin’s

guilt or innocence. See Watchmaker, 761 F.2d at 1466. And while Heromin

asserts that the comment about another trial in Miami constituted an “extrinsic

contact” or “extraneous material,” he fails to explain why that comment qualifies

as extrinsic or extraneous. Heromin does not allege, for example, that anyone

outside the jury attempted to contact the jurors, or that the jurors’ discussions

concerned evidence about Heromin’s case. The district court acted well within its

broad discretion in concluding that the pre-deliberation discussions were not so

prejudicial as to warrant a new trial.

      AFFIRMED.




                                           6